Ross, J.
This being an action for money had and received proceeds upon the theory that the defendants have money which in equity and good conscience belongs to the plaintiffs. The plaintiffs are minor children of one McKee, with whom they lived at the time of the transaction in question. Being the owners of certain unimproved land in the city of San Francisco, their father said to the defendants that if they would erect a certain building on the land he could rent it, and that they, defendants, should receive the rents of the building, until the rents should pay for its construction. Defendants accepted the proposition; put up the building; it was rented, and they received the rents, and applied them in discharge of the cost of the building. After all this had transpired, the minors, by their guardian, bring this action to recover of the defendants the amount of rent so received and applied. There is nothing in the case tending to show that the building was not worth *524what the defendants charged and received for it. The question is, whether or not it is right to make the defendants, who, under the circumstances stated, erected the building, and who were paid therefor out of the rents of the building, refund those rents. The effect of this would be to give the plaintiffs the benefit of defendants’ material and labor without any compensation, which would not be just. On the whole, we think the judgment and order should be affirmed, and it is so ordered.
McKinstry, J., and Morrison, C. J., concurred.
Hearing in Bank denied.